Appellant was convicted in the County Court of McLennan County for unlawfully carrying a pistol, and his punishment fixed at a fine of $100.
This court has held that one going in an automobile from one town to a point thirty or thirty-five miles distant was not a traveler as a matter of law. George v. State, 90 Tex. Crim. 179. The trial court submitted to the jury in general terms the question as to whether appellant was a traveler and instructed them if they so found to acquit him, and the jury's verdict was adverse to the proposition. This being a misdemeanor case, and no special charge being asked seeking to have appellant's view of the law presented to the jury, we have always held an exception to the charge as given in a misdemeanor case to be not sufficient. See authorities collated in Vernon's Annotated C. C. P., p. 499.
Appellant having the pistol in the car was sufficient to make same a violation of the law. Mayfield v. State, 75 Tex. Crim. 103. We observe in addition to this that there was testimony before the jury that appellant drew the pistol on a man named Dean.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 331